Citation Nr: 0112802	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-02 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to a compensable rating for service connected 
herpes simplex genitalia.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had a period of "uncharacterized" service from 
January 17, 1995 to April 22, 1995.  He also had duty in the 
Army National Guard from September 27, 1994.

By rating decision in February 1998, service connection was 
granted for herpes simplex genitalia.  In August 1998, the 
veteran filed a request to reopen her disability claim as the 
symptomatology related to her service connected disability 
had worsened.  This appeal arises from the September 1998 
rating decision from the Newark, New Jersey Regional Office 
(RO) that continued the evaluation of the veteran's service 
connected herpes simplex genitalia at 0 percent.  A Notice of 
Disagreement was filed in October 1998 and a Statement of the 
Case was issued in January 1999.  A statement that may be 
considered as a substantive appeal was filed in February 
1999.  In January 2000, March 2000, and September 2000, the 
RO sent the veteran letters regarding clarification of a 
hearing request, if any.  In September 2000, it was further 
indicated that if no response from the veteran was 
forthcoming, she would be scheduled for a hearing at the RO 
before a Member of the Board.

The Board additionally notes that a hearing was scheduled at 
the RO before a member of the Board in March 2001 pursuant to 
the September 2000 RO letter to the veteran.  The veteran 
failed to report for this hearing.  Consistent with the 
January 2001 hearing notice letter to the veteran, as she 
failed to appear for the Board hearing, and a request for a 
postponement has not been received, this case is being 
processed as though the hearing request has been withdrawn.  
See 38 C.F.R. § 20.702.


REMAND

Review of the record reveals evidentiary and procedural 
reasons that this case is not ready for comprehensive 
appellate review at this time.  These matters will be 
addressed in greater detail below.

In this case, the evidentiary record is inadequate for rating 
the veteran as there is no current examination regarding the 
service connected herpes simplex genitalia.  Further, while 
there is a notation in the record that the veteran failed to 
report for a scheduled VA examination in October 1997, a 
notice letter sent to her current correct address of record 
informing the veteran of the date and time of the examination 
is not of record.  Moreover, there is indication that she was 
to be scheduled for a VA examination late in the year 2000.  
The claims folder does not contain information concerning 
about whether the exam was scheduled, and there was no 
indication of the notice letters.  Therefore, it is unclear 
whether the veteran received notice of the examination, and 
the veteran should be afforded another opportunity to appear 
for a VA examination to evaluate the current status of the 
veteran's service connected herpes simplex genitalia and the 
examiner should perform all indicated diagnostic tests and 
review all recent treatment records.  It is noted, most 
recently, that communication sent by the Board was returned 
as undeliverable.

In this regard, the veteran's attention is directed to the 
following regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Additionally it is noted that there is a procedural defect 
with the development of the claim.  The appellant is 
represented by a State Veterans Affairs Department.  
Presumably, had the Travel Board hearing been conducted, 
representation would have been provided.  In this case, as 
the hearing was not held, the representative should have been 
offered an opportunity to present a written argument in 
support of the claim.  That was not done.  In order to assure 
due process of law, that will be done.

Additionally, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  On 
Remand, the RO must assure that the provisions of this new 
Act are complied with.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated her for 
herpes simplex genitalia in recent years.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including from St. 
Elizabeth Hospital in Elizabeth, New 
Jersey, and the East Orange, New Jersey 
VA Medical Center.

3.  Thereafter, the veteran should be 
afforded an appropriate VA examination in 
order to determine the current severity 
of her service connected herpes simplex 
genitalia.  The claims file should be 
made available and reviewed by the 
examiner in connection with the 
examination.  All indicated special tests 
and studies should be accomplished.  All 
disability must be viewed in relation to 
its history, and the report of 
examination should provide accurate and 
fully descriptive assessments of all 
clinical findings.  

The location and size of any area 
affected by the service connected herpes 
simplex genitalia should be described and 
the examiner should note whether the 
veteran's herpes simplex genitalia is 
manifested by exfoliation, exudation, or 
itching; or constant exudation or 
itching, extensive lesions, or marked 
disfigurement; or ulceration or extensive 
exfoliation or crusting, as systemic or 
nervous manifestation, or if it is 
exceptionally repugnant.  It is 
imperative that each of these 
manifestations be addressed so that the 
Board has enough information to assign a 
rating to the disability.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If any action taken 
remains adverse to the veteran in any 
way, she and her representative should be 
furnished an appropriate Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case should additionally 
include consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The SSOC should 
additionally include a discussion of all 
evidence received since the last 
statement of the case was issued.  The 
veteran and her representative should 
then be afforded an opportunity to 
respond.  The representative should be 
provided an opportunity to make a written 
presentation, if so desired.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



